DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Claims 1 and 9 are currently amended. Claim 13 is marked as currently amended but appears to be as previously presented and will be treated as such. Claims 2-7, 10-12, 14-18, 20-23, and 26 are as previously presented/original. Claims 8 and 19 are canceled. Claims 24 and 25 are withdrawn.
Response to Arguments
Applicant's arguments filed 3/1/2021 with respect to the 35 USC 103 rejections of record have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
Specifically, applicant added limitations to the independent claims specifying that the intial energy beam was patterned and that an energy handling unit was present. This was not taught in the prior art of record. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 20150217403 A1, of record) in view of Pedersen (US 20150153544 A1, .
With respect to claim 1, Nakazawa teaches an apparatus comprising a build platform gantry (rail 31, Figs. 3-5, P0060, P0068), a plurality of mirrors comprising a precursor mirror (mirror 25, P0061, Fig. 3) , an intermediary mirror (either of mirrors 41 and 42, Fig. 5), and a final mirror (mirror27, Figs. 4-5, P0065, P0072), the final mirror configured to direct the second image of the incident light emanating from one or more of the lens assemblies to a specific location (shown in Fig. 4) wherein the final mirror is mounted on the build platform gantry (mounted via first beam head 22), which is movable in at least a first and second direction (as shown in Fig. 2, moves in the x and y directions simultaneously), and wherein an intermediate mirror is mounted on the build platform gantry movable in at least the first direction (shown in Fig. 5 to move along rail 31) wherein the incident light travels a first distance from the precursor mirror to the intermediary mirror (Fig. 5), wherein the incident light travels a second distance from the intermediary mirror to the final mirror (Fig. 5) wherein the build platform gantry is configured to move the first podium (beam head 22, Fig. 5) and the second podium (optical path stabilizer 40, Fig. 5) to maintain a constant value of a sum of the first distance and the second distance for every position of the first podium and a corresponding position of the second podium (P0072, Fig. 5, entire optical path length is kept constant and as only the first and second distances are changing from the movement their sum is being held constant).
(condensing lens 28, Fig. 4). In the same field of endeavor, optics, Pedersen teaches:
a plurality of lens assemblies (installed camera lens 105-1, installed camera lens 105-2, installed camera lens 105-3, and installed camera lens 105-4) configured to provide a plurality of magnification ratios that proportionally increase or decrease a size of an image of an incident light;  (“the first camera lens and the second camera lens are of different magnification types.” P0010) 
a mechanical assembly (focusing device 100) capable of selecting one of the lens assemblies (“Peripheral coupling elements 102-1, 102-2, 102-3 and/or 102-4 can similarly rotate around base coupling element 103 to secure a desirable alignment between an installed camera lens and built-in camera system lens 210.”, P0041) to provide one of the magnification ratios to convert a first image of the incident light to a second image of the incident light according to the one of the magnification ratios. (“Focusing device 100 may be of such resilient composition and dimensions that it may be capable of securing a plurality of different installed camera lenses that can be used for capturing images at different magnification levels.”, P0026)
the mechanical assembly comprising a lens assembly swapping mechanism having a barrel in which the lens assemblies are contained (Focusing device 100, Fig. 1B, P0047), the lens assembly swapping mechanism configured to (P0043-P0045, Fig. 1B )
It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught by Nakazawa by using the lens assembly and mechanical assembly as taught by Pedersen. One would have been motivated to provide a lens assembly “that enables users to readily select from a wider range of [auxiliary lenses]. (P0004)”
Nakazawa in view of Pedersen fails to teach that the mechanical assembly further capable of modulating a special lens of a lens assembly of the plurality of lens assemblies to change a reflective or refractive property of the lens assembly to change a magnification ratio of the lens assembly, being silent on this. In the same field of endeavor, optics, Send teaches a focus tunable lens which among other well-known types in the art may comprise an electrostatic focus tunable lens which changes the shape of either a liquid or electroactive polymer lens in order to change the refractive properties (P0079-P0085). As such it would have been obvious to one of ordinary skill in the art to substitute one of the lenses as taught by Petersen with one focus adjusting lens as taught by Send, in order to achieve the expected results of being able to focus without moving mechanical parts. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The combination as applied above fails to teach an energy patterning unit configured to provide a 2 dimensional beam, teaching a generic laser instead (laser oscillator 21, Nakazawa). In the same field of endeavor, irradiation in additive   have further control over the generation of fault lines and other defects in layer by layer 3d printing (P0007-P0011)
The combination also fails to teach a rejected energy handling unit as claimed, being silent on this. In the same field of endeavor, irradiation in additive manufacturing, DeSimone teaches a rejected energy handling unit in the form of a cooling element that removes heat from the energy patterning unit (P0042, P0167, P0231). The examiner notes that while these cooling elements are not taught to explicitly be attached to the energy patterning unit, in operation their act of removing heat from the polymerizable liquid would in turn cool the energy patterning unit. It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above by adding this element to the apparatus in order to rapidly cool temperature in order to maintain a control over this parameter (P0231). 
With respect to the limitation “an image relay configured to receive and direct the patterned beam to the precursor mirror” while Nakazawa fails to teach a patterned beam the mirror 24 would be capable of this function and as such meet this structural limitation. 
With respect to claim 7, Nakazawa further teaches a laser beam source 21 (Fig. 3) within a wavelength region including UV (P0017). This beam would meet the limitations of this claim.
(P0082-P0083) and alternatively a mechanical effect (P0081).  
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 20150217403 A1, of record) in view of Pedersen (US 20150153544 A1, of record), Send (US 20180210064 A1, of record), and DeSimone (US 20150097315 A1).as applied to claim 1 above, further in view of Gutierrez (US 20060193059 A1, of record).
With respect to claim 2, Pedersen (and the rest of the combination as applied above) fails to teach lens assemblies comprising swappable portions and is silent on the details of the lenses. In the same field of endeavor, zoom optics, Gutierrez teaches lens assemblies with swappable portions (Fig. 7, P0025). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Pedersen by using the swappable lens assemblies of Gutierrez as the plurality of lens assemblies in order to have “more flexibility in the possible magnification and/or aberration corrections” (Gutierrez, P0051). Gutierrez further teaches:
wherein the lens assemblies comprise a plurality of first sets of optical lenses (focusing lens assembly 10)
and a plurality of second sets of optical lenses respectively (zoom lens assembly 10),
and wherein the second sets of optical lenses are swappable among the lens assemblies. (“Lenses 14-17 of zoom lens assembly 10 can be moved in and out of an optical path 13 of the camera so as to change a magnification and/or other aspect of an image formed upon imaging sensor 12”, P0030)
With respect to claim 3, Pedersen further teaches:
wherein each lens assembly of the lens assemblies is associated with a magnification ratio (“the first camera lens and the second camera lens are of different magnification types.” P0010)
Also with respect to claim 3, Gutierrez further teaches:
and comprises a respective set of the first sets of optical lenses (focusing lens assembly 10)
and a respective set of the second sets of optical lenses, (zoom lens assembly 10),
and wherein the respective set of the first sets of optical lenses and the respective set of the second sets of the optical lens in each lens assembly of the lens assemblies are aligned in an optical axis of the respective lens assembly to allow the incident light to pass through (“Any desired ones of lens 14-17 can be moved from the positions shown in FIG. 1 (which are out of optical path 13) to positions that are in optical path 13.”, P0031).
With respect to claim 4, Gutierrez further teaches:
the mechanical assembly is operable to perform a removal of one of the second sets of optical lenses in a corresponding lens assembly of the lens assemblies. Fig. 5 of  Gutierrez show lenses 14-17, and states “all of the lenses are configured to move in and out of the optical path of the zoom lens assembly and at least one of the lenses is also configured to move along the optical path and wherein all of the lenses are shown out of the optical path” (P0023).
the removal of the one of the second sets of optical lenses causes a change of a magnification ratio associated with the corresponding lens assembly. (“One or more lenses of the zoom lens assembly are moved in and/or out of the optical path of the zoom lens assembly to change the magnification of the lens.” Abstract)
With respect to claim 5, Gutierrez further teaches
the mechanical assembly is operable to perform a swap among the second sets of optical lenses in the lens assemblies, wherein the swap among the second sets of optical lenses causes a change of a magnification ratio associated with a lens assembly in which a corresponding set of the second sets of optical lenses is swapped (“More particularly, as shown in FIG. 7, either of two lenses can be moved into each position along the light path of zoom lens assembly 10. Thus, more flexibility in the possible magnification and/or aberration corrections is possible.”, P0051, Fig. 7). Since two different lenses can be moved into each position along the optical path, the lens at each position in the second set of lenses can be swapped for another lens.
With respect to claim 6, Pedersen further teaches:
the mechanical assembly is operable to rotate the lens assemblies as a whole, clockwise or counterclockwise with respect to a longitudinal axis of the lens assemblies, in such a way that one of the lens assemblies is selected to allow the incident light to pass through (“At step 507, the camera lens receivers of the focusing device are rotated around the base coupling element in a clock-wise or counter-clockwise manner until a desired camera lens installed within a camera lens receiver is sufficiently aligned with the built-in camera system lens.”, P0056). The base coupling element 103 is located at the center of the focusing device 100 as seen in Fig. 1B and it is further stated that the lens receiver is rotated circumferentially around the base coupling element which is shown with lenses with a longitudinal axis parallel to the axis of rotation through the base coupling element. As such even though Gutierrez does not mention a longitudinal axis explicitly, it teaches the limitations of claim 6.

Claims 9, 10, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 20030052105 A1, of record) in view of Nakazawa (US 20150217403 A1, of record), Pedersen (US 20150153544 A1, of record),  Send (US 20180210064 A1, of record) and DeSimone (US 20150097315 A1).

With respect to claim 9, Nagano teaches:
a build platform gantry (XY-positioning mechanism 20, Fig. 1) comprising a final set of mirrors (fixed reflection mirror 32, Fig. 1) arranged to receive and direct the incident light (laser beams 14, Fig. 1) onto a location of a top surface of a powder bed (part cylinder 362, Fig.1) supported by a build platform (“the invention has a part cylinder 362 provided with a floor, which lowers according to laser sintering,”, P0079).
(optical fiber 24, P0090). In the same field of endeavor, optics in additive manufacturing, Nakazawa teaches an apparatus comprising 
a plurality of mirrors comprising a precursor mirror (first bending mirror 24, P0061, Fig. 5) , an intermediary mirror (either of mirrors 41 and 42, Fig. 5), and a final mirror (mirror 27, Figs. 4-5, P0065, P0072), 
wherein the incident light travels a first distance from the precursor mirror to the intermediary mirror (Fig. 5),
wherein the incident light travels a second distance from the intermediary mirror to the final mirror (Fig. 5), and
wherein the build platform gantry is configured to move the first podium (beam head 22, Fig. 5) and the second podium(optical path stabilizer 40, Fig. 5) to maintain a constant value of a sum of the first distance and the second distance for every position of the first podium and a corresponding position of the second podium (P0072, Fig. 5, entire optical path length is kept constant and as only the first and second distances are changing from the movement their sum is being held constant).
It would have been obvious to one of ordinary skill to modify the apparatus as taught above by substituting the optical fiber of Nagano with a set of mirrors including an intermediate mirror on one podium on the gantry and a final mirror on another podium and moving the podiums to keep the sum of the light paths between the mirrors constant in order to achieve the well expected result of being able to use a constant intensity (P0024-P0025). 	
mirror 24 would be capable of this function and as such meet this structural limitation. 
The combination of Nagano and Nakazawa fails to teach a plurality of lens assemblies associated with magnification ratios or a mechanical assembly to switch lenses instead only teaching single lenses that are not switchable. In the same field of endeavor, optics, Pedersen teaches:
a plurality of lens assemblies (installed camera lens 105-1, installed camera lens 105-2, installed camera lens 105-3, and installed camera lens 105-4) configured to provide a plurality of magnification ratios that proportionally increase or decrease a size of an image of an incident light; (“the first camera lens and the second camera lens are of different magnification types.” P0010) 
a mechanical assembly (focusing device 100) capable of selecting one of the lens assemblies (“Peripheral coupling elements 102-1, 102-2, 102-3 and/or 102-4 can similarly rotate around base coupling element 103 to secure a desirable alignment between an installed camera lens and built-in camera system lens 210.”, P0041) to provide one of the magnification ratios to convert a first image of the incident light to a second image of the incident light according to the one of the magnification ratios (“Focusing device 100 may be of such resilient composition and dimensions that it may be capable of securing a plurality of different installed camera lenses that can be used for capturing images at different magnification levels.”, P0026).
the mechanical assembly comprising a lens assembly swapping mechanism having a barrel in which the lens assemblies are contained (Focusing device 100, Fig. 1B, P0047), the lens assembly swapping mechanism configured to change out one or more lenses of the lens assemblies by rotating another one or more lenses of the lens assembly into place (P0043-P0045, Fig. 1B )
It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught by Nagano and Nakazawa by using the lens assembly and mechanical assembly as taught by Pedersen. One would have been motivated to provide a lens assembly “that enables users to readily select from a wider range of auxiliary camera lenses. (P0004)”
	Nagano in view of Pedersen and Nakazawa fails to teach that the mechanical assembly further capable of modulating a special lens of a lens assembly of the plurality of lens assemblies to change a reflective or refractive property of the lens assembly to change a magnification ratio of the lens assembly, being silent on this. In the same field of endeavor, optics, Send teaches a focus tunable lens which among other well-known types in the art may comprise an electrostatic focus tunable lens which changes the shape of either a liquid or electroactive polymer lens in order to change the refractive properties (P0079-P0085). Send further teaches that the shape of the special lens is changed by an electromagnetic effect (P0082-P0083) and alternatively a mechanical effect (P0081). As such it would have been obvious to one of ordinary skill in the art to substitute one of the lenses of Pedersen for one focus adjusting lens as taught by Send,  change the focus/magnification without moving parts. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The combination as applied above fails to teach an energy patterning unit configured to provide a 2 dimensional beam, teaching a generic laser instead (laser oscillator 21, Nakazawa). In the same field of endeavor, irradiation in additive manufacturing, DeSimone teaches a light source or energy patterning unit that provides a 2d array pattern of irradiation. It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above by substituting the laser of Nakazawa for a 2d array unit such as a spatial light modulation array in order to   have further control over the generation of fault lines and other defects in layer by layer 3d printing (P0007-P0011)
The combination also fails to teach a rejected energy handling unit as claimed, being silent on this. In the same field of endeavor, irradiation in additive manufacturing, DeSimone teaches a rejected energy handling unit in the form of a cooling element that removes heat from the energy patterning unit (P0042, P0167, P0231). The examiner notes that while these cooling elements are not taught to explicitly be attached to the energy patterning unit, in operation their act of removing heat from the polymerizable liquid would in turn cool the energy patterning unit. It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above by adding this element to the apparatus in order to rapidly cool temperature in order to maintain a control over this parameter (P0231). 
(XY-positioning mechanism 20, Fig. 1). Nagano does not teach the one or more compensating gantries are mounted next to the build platform gantry as it does not teach compensating gantries. However it would have been obvious to one of ordinary skill in the art to put the compensating gantries next to the build platform gantry. The courts have held that shifting the location of an element without changing its operation is within the skill of one of ordinary skill in the art. 
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 

    	 With respect to claim 13, Nagano further teaches the build platform gantry further comprises a final lens that does not have a need of a rotation and moves synchronously with the final mirror (condensing lens 30, Fig. 1). While Nagano does not explicitly state that condensing lens 30 is fixed, as the final mirror 32 is fixed and the DMD 28 is described as having a single on position of +α degrees and a single off position of –α degrees, it would have been obvious to one of ordinary skill in the art to make the mirror fixed onto the build platform to make the part integral. 
In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214
The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. 
 
(bending mirror 24 or 25, cannot rotate) and therefore is incapable of a rotation combined with a translational movement. 
  	   With respect to claim 18, Nagano teaches an energy source, laser 104, which would be capable of providing the incident light of sufficient energy to bond a powdered material.
With respect to claim 20, Pedersen further teaches:
the mechanical assembly is operable to rotate the lens assemblies as a whole, clockwise or counterclockwise with respect to a longitudinal axis of the lens assemblies, in such a way that one of the lens assemblies is selected to allow the incident light to pass through (“At step 507, the camera lens receivers of the focusing device are rotated around the base coupling element in a clock-wise or counter-clockwise manner until a desired camera lens installed within a camera lens receiver is sufficiently aligned with the built-in camera system lens.”, P0056). The base coupling element 103 is located at the center of the focusing device 100 as seen in Fig. 1B and it is further stated that the lens receiver is rotated circumferentially around the base coupling element which is shown with lenses with a longitudinal axis parallel to the axis of rotation through the base coupling element. As such even though Pedersen does not mention a longitudinal axis explicitly, it teaches the limitations of claim 20. 
Claims 11, 12, 14, 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 20030052105 A1, of record) in view of Nakazawa (US 20150217403 A1, of record), Pedersen (US 20150153544 A1, of record),  Send (US  as applied to claim 9 above, and further in view of Jue (US 4655548 A, of record).
   	   With respect to claim 11, the combination as applied above fails to teach a final set of mirrors capable of a rotation of two degrees of freedom, with Nagano teaching a rotationally fixed final mirror capable of translation of two degrees of freedom (fixed reflection mirror 32 is mounted on the XY-positioning mechanism 20 as seen in Fig. 1 and as such is capable of movement only in the X-Y plane). In the same field of endeavor, optics, Jue teaches a mount for an optical device including mounts, usable with mirrors, capable of 6 degrees of freedom; three translations along the x, y and z axes and three pivotal or rotational movements about each of the axes (Abstract). One of ordinary skill in the art would have been motivated to modify the apparatus as taught by Nagano as modified above by using this mirror mount for the final mirrors in order to achieve the predictable result of having further control over the positioning of the mirrors and further control of the optical path by applying this known element in the art. As a result applying this known art element would have been obvious. 
 "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

   	    With respect to claim 12, the combination as applied above fails to teach a final set of mirrors capable of a rotation of one degree of freedom, with Nagano teaching a rotationally fixed final mirror capable of translation in two degrees of freedom (fixed reflection mirror 32 is mounted on the XY-positioning mechanism 20 as seen in Fig. 1 and as such is capable of movement only in the X-Y plane). In the same field of  6 degrees of freedom; three translations along the x, y and z axes and three pivotal or rotational movements about each of the axes (Abstract). One of ordinary skill in the art would have been motivated to modify the apparatus as taught by Nagano as modified above by using this mirror mount for the final mirrors in order to achieve the predictable result of having further control over the positioning of the mirrors and further control of the optical path by applying this known element in the art. As a result applying this known art element would have been obvious. 
   	    With respect to claim 14, the combination as applied above fails to teach a set of mirrors mounted on the one or more compensating gantries that are capable of a rotation of two degrees of freedom and translation of two degrees of freedom, with Nakazawa teaching only translation along one axis (Fig. 5, path length stabilizer 40). In the same field of endeavor, optics, Jue teaches a mount for an optical device including mounts, usable with mirrors, capable of 6 degrees of freedom; three translations along the x, y and z axes and three pivotal or rotational movements about each of the axes (Abstract). One of ordinary skill in the art would have been motivated to modify the apparatus as taught by Nagano as modified above by using this mirror mount on the compensating gantries in order to achieve the predictable result of having further control over the positioning of the mirrors and further control of the optical path by applying this known element in the art. As a result applying this known art element would have been obvious. 
(Abstract) which meets the limitations of capable of rotation of one degree and translational movement of one degree of freedom.
    	  With respect to claim 21, Nakazawa further teaches a processor (controller, P0016 executing a set of instructions regarding directing the incident light from the precursor mirror to the location of the top surface (Fig. 4) and a memory storing of the set of instructions (P0027), wherein executions of the instructions by the processor causes the processor to perform operations comprising: controlling the one or more compensating gantries to perform a plurality of translations (Fig. 5, P0070-P0071); 
   	  Nagano teaches a build platform gantry controlled by a controller (“XY positioning mechanism 20 is driven by the controller (not shown), the exposure unit 18 is moved both in directions of X and Y, and a first position of the exposure unit 18 in X and Y directions is determined.”, P0101) and the incident light being directed towards a powder bed by a laser beam source controlled by the controller (P0082). Nagano does not teach rotation of mirrors.
In the same field of endeavor, optics, Jue teaches a mount for an optical device including mounts, usable with mirrors, capable of 6 degrees of freedom; three translations along the x, y and z axes and three pivotal or rotational movements about each of the axes (Abstract). One of ordinary skill in the art would have been motivated to modify the apparatus as taught by Nagano as modified above by using this mirror mount for the final mirrors and the mirrors of the compensating gantries in order 
     	  With respect to claim 22, Nakazawa further teaches a control system for the compensating gantries and build platform gantry and controlling a distance of the incident light from the precursor mirror to the location of the top surface of the powder bed by adjusting positions of the one or more sets of mirrors in the compensating gantries and the final set of mirrors in the build platform gantry (P0070-P0071). 
    	  With respect to claim 23, the combination as applied to claim 9 and Jue teach controlling the one or more sets of mirrors in the one or more compensating gantries and the final set of mirrors in the build platform gantry to perform the plurality of rotations, by adjusting degrees of rotations of the one or more sets of mirrors in the compensating gantries and the final set of mirrors in the build platform gantry. Nagano further teaches using a controller to direct the incident light towards the top surface of a powder bed (P0124-P0125)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 20030052105 A1, of record) in view of Nakazawa (US 20150217403 A1, of record), Pedersen (US 20150153544 A1, of record),  Send (US 20180210064 A1, of record) and DeSimone (US 20150097315 A1) as applied to claim 9 above, and further in view of Jansco (US 20100116796 A1, of record).
 	      With respect to claim 16, the combination as applied above fails to teach an adjustable precursor mirror in both rotation and translation, being silent on this. In the same field of endeavor, optics, Jansco teaches an alignment mirror 12.1 seen in Fig. 1 which is arranged to receive and direct an incident light wherein the precursor mirror is capable of a rotation of one degree of freedom and a translational movement of one degree of freedom. One of ordinary skill in the art would have been motivated to modify the apparatus as taught by Nagano as modified above by making the precursor mirror adjustable as is known in the art in order to further be able to adjust the focal point. It would have been obvious to one of ordinary skill in the art to pursue this known option to achieve the anticipated success.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741